DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 5 is objected to because of the following informalities: claim 5 depends on cancelled claim 4. Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). It appears that original claims 6-19 have been cancelled and therefore misnumbered new claim 6 should be renumbered to claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107288816 A to Feng et al. (please refer to attached English translation for citations below) in view of US 20040160062 A1 to Tomas. 
Regarding claim 1, Feng et al. discloses a turbine comprising:
a housing (Fig. 1: 2); 
a set of non-magnetic blades (4) attached to the housing; 
a set of magnets (5) attached to the blades; 
a shaft (1) connected to the housing; 
a magnetic propulsion system (6, 7, 9), and positioned relative to the set of magnets (5), wherein the magnetic propulsion system further comprises an electromagnet (6), wherein the electromagnet is able to alters polarity (lines 38-43).
However, it fails to disclose a set of magnets attached to the housing; a base, wherein the base contains a system to convert rotational energy into electrical energy; and a magnetic propulsion system connected to the base.
Tomas teaches a base (Fig. 1: 1), wherein the base contains a system to convert rotational energy into electrical energy (rotor P and stator O); and a magnetic propulsion system (9 and 12) connected to the base (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the base as disclosed by Tomas to the turbine disclosed by Feng et al.
One would have been motivated to do so for structural support of the housing assembly and the magnetic propulsion system.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the set of magnets from the blades to the housing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
One would have been motivated to do so since the modification would have been a mere rearrangement that would produce the same effect.
Regarding claim 2, Feng et al. discloses the set of blades (Fig. 1: 4) are spaces substantially equal distances from one another.
Regarding claim 3, Feng et al. discloses the set of magnets (Fig. 1: 5) are spaces substantially equal distances from one another base on a center point of the housing (2).
Regarding claim 5, Feng et al. and Tomas discloses a turbine as described above. 
However, it fails to disclose the electromagnet adjusts the gauss-oersted value of the electromagnet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the gauss-oersted value of the electromagnet, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
One would have been motivated to do so for desired rotation speed of the rotor. 
Regarding claim 6, Feng et al. discloses a turbine comprising:
a first shaft (Fig. 1: 1), wherein the first shaft is able to rotate; 
a second shaft (8) connected to the system to change the polarity of a magnet (9); 
a magnet assembly (6) attached to the second shaft (8) and to the system to change the polarity of the magnet (9); 
a fan assembly (4) attached to the first shaft (1), wherein the fan assembly comprises, a base plate (2) having a plurality of blade holders (3), a set of non-magnetic blades (4) attached to the blade holders, and a set of magnets (5) attached to the blades, wherein the magnets (5) are positioned with alternating polarity relative to the magnet assembly (6); and wherein the magnet assembly is positioned relative to the set of magnets, so that a magnet field of the magnet assembly and the set of magnets are able to interact (lines 38-43).
However, it fails to disclose a base, wherein the base contains a system to convert rotational energy to electrical energy and a system to change the polarity of a magnet; a first shaft connect to the base and the system to convert rotation energy to 
Tomas teaches a base (Fig. 1: 1), wherein the base contains a system to convert rotational energy to electrical energy (rotor P and stator O) and a system to change the polarity of a magnet (9 and 12); a first shaft (N) connect to the base and the system to convert rotation energy to electrical energy; a second shaft (shaft of 9 and 12) connected to the base.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the base as disclosed by Tomas to the turbine disclosed by Feng et al.
One would have been motivated to do so for structural support of the housing assembly and the magnetic propulsion system.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the set of magnets from the blades to the base plate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
One would have been motivated to do so since the modification would have been a mere rearrangement that would produce the same effect.



Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion



























Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832